Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The amendment to claims 1-10 has obviated the rejections of record in this application.  The prior art of record, either alone or in combination, fails to anticipate or render obvious the herein claimed catalyst composition comprised of a zeolite beta, wherein at least one of zinc, magnesium, calcium, strontium, sodium and potassium, and at least one of hafnium, yttrium, zirconium, tantalum, niobium and tin are located on the surface of the beta zeolite or within the beta zeolite.
In view of the amendment to claims 11-27 provided on February 19, 2021, the withdrawn claims 11-27 are hereby rejoined and the restriction requirement of March 3, 3030 is hereby withdrawn.  The prior art fails to teach or suggest the use of a catalyst composition comprised of a zeolite beta, wherein at least one of zinc, magnesium, calcium, strontium, sodium and potassium, and at least one of hafnium, yttrium, zirconium, tantalum, niobium and tin are located on the surface of the beta zeolite or within the beta zeolite in a process for converting an alcohol to one or more olefinic compounds as claimed in the instant application.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732